 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDtute a separate appropriate unit, and the Regional Director conductingthe election directed herein is instructed to issue a certification of rep-resentatives to the Petitioner for the employees in the above votinggroup, which the Board, under such circumstances, finds to be an ap-propriate unit for the purposes of collective bargaining.On the otherhand, if a majority of the employees in the voting group vote for theIntervenor, the employees in the voting group will remain in theoverall bargaining unit and the Intervenor may bargain for the em-ployees in the above-named categories as a part of the group whichit currently represents, and the Regional Director conducting theelection is instructed to issue a certification of results of election tosuch effect.5.The Employer's operations at plant 41-A are seasonal.At 'thetime of the hearing, which was held on March 24, 1954, there was ahigh level of employment in the enameling and decorating depart-ment, but not throughout the plant.Normally, however, in all de-partments, the Employer's peak season extends from about October 1to June 1, and its slack season extends during the remainder of theyear.Although the positions of the parties are not entirely clear onthis point, it appears that they agreed that the Regional Director,after consultation with the parties, should select an eligibility datewhich would insure participation in the election by the maximumnumber of the employees concerned.Under these circumstances, weshall direct that the election be held during the next peak season, ona date to be determined by the Regional Director, among employeesin the voting group described above who will be employed during thepayroll period immediately preceding the date of issuance of thenotice of election.[Text of Direction of Election omitted from publication.]MEMBERS MURDOCK and RODGERS took no part in the considerationof the above Decision and Direction of Election.MILTON RUBIN, MRS. ROSE RUBIN, HERMAN WALDMAN,BERNICEWALDMAN, D/B/A DALLAS CITY PACKING COMPANYandAMAL-GAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA,LOCAL 528, PETITIONER.Case No. 16-RC-1458.September 91,1954Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election i dated June 22,1954, an election by secret ballot among employees of the Employer ini Not reportedin printed volumes of Board Decisions and Orders.110 NLRB No. 4. DALLAS CITY PACKING COMPANY9the unit found appropriate was conducted under the direction andsupervision of the Regional Director of the Sixteenth Region.Thetally of ballots shows that 34 votes were cast for the Petitioner, 31votes were cast against the Petitioner, and 1 ballot was challenged.Thereafter, the Employer filed timely objections to the election,alleg-ing insubstance that the Petitioner interfered with the free choice ofa, bargaining representative in that : (1) representatives of the Peti-tioner, standing outside the entrance of the Employer's gate and about3 hours before voting time, handed to employees pamphlets containingpreelection propaganda ;2 and (2) that Diamond Watson, the Peti-tioner'sobserver for the election, was also, in fact, an organizer forthe Petitioner.After an investigation, the Regional Director, on August 3, 1954,issued his report on objections, in which he found that the objectionsof the Employer were without merit, and recommended that the ob-jectionsbe overruled.Thereafter, the Employer filed timely excep-tions to the Regional Director's report, in which it urges that theBoard set aside the election or direct a hearing on the objections.We find, in agreement with the Regional Director, that the distribu-tion of the pamphlets to employees on their own time by represent-atives of the Petitioner standing outside the plant gate 3 and com-pleted about 3 hours before voting time, did not constitute electioneer-ing during the course of the election at or near the polling place ;4 nordid it violate the rule enunciated in thePeerlessPlywoodcase.5Furthermore, as we are of the opinion that the pamphlets 6 did notimpair the ability of the employees to evaluate the propaganda as tomake impossiblea free election, we find that the pamphlets did notexceed the bounds of permissible preelection propaganda.?Concerning the Employer's second objection, the Regional Directorfound, contrary to the Employer's contention, that Watson, an em-ployee of the Employer, held no official position in the Petitioner,either elective or appointive.Nevertheless, assuming thatWatsonwas anofficial of the Petitioner, such status itself would not render2 The Employer,apart from urging that the distribution of the pamphlets is an improperact of electioneering, apparentlycontendsthat the distributionamounts to a preelectionspeech under the Board's rule prohibiting such speeches within 24 hours preceding theelection.SeePeerless Plywood Company,107 NLRB 427.3Although the election was held inside the plant there is nothing to indicate the dis-tance from the gate to the polling place.The record does not disclose that there hadbeen any specific"no electioneering area" designated here* SeeAllen-Morrison Sign Company,Incorporated,104 NLRB 1063,UnderwoodCorpo-iation,108 NLRB No 199.i SeeUnderwood Coi poration,footnote4,supraThe pamphlets attacked the Employer's election circular as intimidating and under-handed and contained an implied accusation that the Employer had committed"highwayrobbery" because of the inadequacy of its wage scale.7,SeeInternational Smelting and Refining Company,Raritan Copper Works,107 NLRB27 ; Merck d Co , Inc.,104 NLRB 891 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim unqualified as an election observer."Accordingly, we agree withthe Regional Director that Diamond Watson was a- qualified observer.In view of the foregoing and for reasons set forth in the RegionalDirector's report, we find that the Employer's objections raise no sub-stantial or material issues.We, therefore, adopt the Regional Di-rector's recommendations and overrule the Employer's objections.Accordingly, because the tally of ballots shows that the Petitionerreceived a majority of the valid votes cast,' we shall certify the Peti-tioner as the collective-bargaining representative of the employees inthe appropriate unit.[The Board certified the Amalgamated Meat Cutters and ButcherWorkmen of North America, Local 528, as the designated collective-bargaining representative of the employees in the unit hereinabovefound appropriate.]MEMBER MURDOCKtookno part in the consideration of the aboveSupplemental Decision and Certification of Representatives.8Soerens Motor Company,106 NLRB 1388;N. L. It. B. v. Huntsville Mfg.Co., 203 F.2d 430(C. A. 5).9The challenged ballot is insufficient to affect the results of the election.SUNSHINE BISCUITS,INC.'andBAKERY AND CONFECTIONARY WORKERS'INTERNATIONAL UNION OF AMERICA,AFL,PETITIONER.CaseNo.10-RC-2719.September 22,195.¢Decision and Direction of Election .Upon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David L. Trezise, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed .2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'1The Employer's name appears as amended at the hearing.2 The hearing officer referredto theBoard the Employer's motion to dismiss the petitionon the basis that no evidence was adduced at the hearing to show that the Petitioner andthe Intervenor were in compliance with Section 9 (f), (g), and(h) of the Act. As theBoard has repeatedly held, compliance is a matter for administrative determination andisnot litigable by the parties at the hearing.Moreover,we are administratively advisedthat the Petitioner and the Intervenor have fully complied with the filing requirementsof the Act.Accordingly, we hereby deny the Employer's motion. SeeCoca-Cola BottlingCompany of Louisville,Inc.,108 NLRB 490.3The Employer neither admits nor denies that it is engaged in commerce.The Em-ployer's Columbus,Georgia,plant,at the time of the hearing, had been in operation forapproximately 4 months and had made direct out-of-State sales of approximately$350,000in value.We find that the Employer is engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act to assertjurisdiction in this case.110 NLRB No. 2.